 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   PETER STROJNIK, SR.,                                Case No. 1:18-cv-01619-LJO-SAB

12                 Plaintiff,                            ORDER REQUIRING PLAINTIFF TO
                                                         SHOW CAUSE WHY THIS ACTION
13          v.                                           SHOULD NOT BE DISMISSED FOR
                                                         FAILURE TO COMPLY WITH A COURT
14   ANITA GRIFFIN, et al.,                              ORDER AND FAILURE TO PROSECUTE

15                 Defendants.                           (ECF No. 21)

16                                                       TEN DAY DEADLINE

17

18         Peter Strojnik, Sr. (“Plaintiff”), proceeding pro se in this action, filed a complaint against

19 Anita Griffin and Greg Griffin (collectively “Defendants”) alleging violations of the Americans
20 With Disabilities Act and California law. (ECF No. 1.) On June 25, 2019, Defendants’ answer

21 was stricken as a sanction for failure to comply with court orders and default was entered. (ECF

22 Nos. 21, 22.) Plaintiff was ordered to file a motion for default judgment within sixty days of

23 June 25, 2019. (Id.) More than sixty days have passed and Plaintiff has not filed a motion for

24 default judgment or otherwise responded to the June 25, 2019 order.

25         Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these

26 Rules or with any order of the Court may be grounds for imposition by the Court of any and all
27 sanctions . . . within the inherent power of the Court.” The Court has the inherent power to

28 control its docket and may, in the exercise of that power, impose sanctions where appropriate,


                                                     1
 1 including dismissal of the action. Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir.

 2 2000).

 3          Accordingly, IT IS HEREBY ORDERED that within ten (10) days from the date of

 4 entry of this order, Plaintiff shall SHOW CAUSE IN WRITING why this action should not be

 5 dismissed for failure to comply with a court order and failure to prosecute. Plaintiff is advised

 6 that failure to file a response to this order will result in the recommendation that this action be

 7 dismissed.

 8
     IT IS SO ORDERED.
 9

10 Dated:     August 29, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
